FILED
                                                                   IN THE OFFICE OF THE
                                                                CLERK OF SUPREME COURT
                                                                     OCTOBER 27, 2022
                                                                 STATE OF NORTH DAKOTA




                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                              2022 ND 181

State of North Dakota,                               Plaintiff and Appellee
     v.
Cordell Antwane Wilson,                           Defendant and Appellant



                              No. 20220123

Appeal from the District Court of Mountrail County, North Central Judicial
District, the Honorable Douglas L. Mattson, Judge.

AFFIRMED.

Per Curiam.

Wade G. Enget, State’s Attorney, Stanley, ND, for plaintiff and appellee;
submitted on brief.

Laura C. Ringsak, Bismarck, ND, for defendant and appellant; submitted on
brief.
                               State v. Wilson
                                No. 20220123

Per Curiam.

[¶1] Cordell Wilson appeals from a criminal judgment entered following a
jury verdict finding him guilty of one count of possession with the intent to
manufacture or deliver a controlled substance under N.D.C.C. § 19-03.1-
23(1)(a). On appeal, Wilson argues the evidence was insufficient to support the
conviction, and the jury was tainted. After reviewing the record, we conclude
substantial evidence exists for a jury to draw a reasonable inference that
Wilson willfully possessed a controlled substance with the intent to
manufacture or deliver. We summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2] Wilson also argues the jury was tainted. Wilson did not point out any
evidence in the record or provide us with any legal authority on this issue. A
party waives an issue by not providing adequate supporting argument. Lovro
v. City of Finley, 2022 ND 145, ¶ 16, 978 N.W.2d 67. We summarily affirm
under N.D.R.App.P. 35.1(a)(7).

[¶3] Jon J. Jensen, C.J.
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte
     Allen Schmalenberger, S.J.

[¶4] The Honorable Allen Schmalenberger, S.J., sitting in place of
VandeWalle, J., disqualified.




                                      1